DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on April 20, 2021.  These drawings are acceptable.

Claim Objections
Claims 2, 20, and 22 are objected to because of the following informalities: 
in line 3 of claim 2, Applicant may have intended “the handle” to read --the handle concealing assembly--
in line 3 of claim 20, “the aperture circumferentially spaced” should be --the aperture is circumferentially spaced--
in line 2 of claim 22, “and a radially extending sidewalls” should be --and radially extending sidewalls--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11-12, 19-21, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park, Korean Pat. No. 100572059 (cited line numbers correspond to the machine generated English translation).

Regarding claim 1, Park discloses a motor vehicle assembly (Fig. 1), comprising: a handle concealing assembly 100 (Fig. 2) rotatable back and forth between a concealing position that blocks access to a door handle 200 (Fig. 2) and a revealing position that permits access to the door handle (Figs. 4a-4b), the door handle separate from the handle concealing assembly (Fig. 2 depicts the handle 200 is a separate structure coupled to the shaft; lines 195-97), the handle concealing assembly providing an open area 101 (Fig. 4a); and
a door body 10 (Fig. 1; lines 178-79, front housing 300a has a door coupling end 310 coupled to the door 10) having an aperture (lines 179-80, front housing 300a coupled to door 10 has an open hole corresponding to an aperture in the door body 10 for mounting the housing 300a and 300b), wherein the handle concealing assembly is rotatable (line 151) about an axis (Fig. 2, axis corresponds to rotation shafts 110a and 110b) between the revealing position and the concealing position (lines 229-36),
wherein at least a portion of the open area 101 (Fig. 3) circumferentially overlaps with the aperture about the axis when the handle concealing assembly is in the revealing position (Fig. 3),
wherein the aperture and the open area are circumferentially offset from each other when the handle concealing assembly is in the concealing position (Fig. 4b).

Regarding claim 2, Park discloses all limitations of claim 1. Park further discloses the handle concealing assembly is recessed beneath an exterior surface of the door body when in the revealing position (Fig. 4a depicts the handle concealing assembly 100 mounted on shafts 100a and 100b is recessed beneath the exterior surface of the door body corresponding to front housing 300a) and when in the concealing position (Fig. 4b depicts the handle concealing assembly 100 mounted on shafts 100a and 100b is recessed beneath the exterior surface of the door body corresponding to front housing 300a) wherein, when the handle [concealing assembly] is in the revealing position, the open area opens laterally outward (Figs. 3-4a).

	Regarding claim 11, Park discloses a method comprising: rotating a handle concealing assembly 100 (Fig. 2) back and forth about an axis (lines 128-31) between a concealing position that blocks access to a door handle through an aperture in a door body (Fig. 4b), and a revealing position that permits access to the door handle (Fig. 4a), the door handle separate from the handle concealing assembly (Fig. 2 depicts the handle 200 is a separate structure coupled to the shaft; lines 195-97);
	when the handle concealing assembly is in the revealing position (Fig. 4a), at least partially circumferentially aligning an open area 101 (Fig. 3) provided by the handle concealing assembly about the axis (corresponding to the axis defined by shafts 110a and 110b) (Fig. 4a depicts the open area circumferentially aligned with the aperture); and 
	when the handle concealing assembly 100 (Fig. 4b) is in the concealing position misaligning the aperture (Fig. 4b, the aperture corresponds to the opening formed by the housing 300a) and the open area 101 (Fig. 4b) such that a portion of the handle concealing assembly blocks the aperture (Fig. 4b).
	
claim 12, Park discloses all limitations of claim 11. Park further discloses the handle concealing assembly is recessed behind an exterior surface of the door body when in the revealing position (Fig. 4a depicts the handle concealing assembly 100 mounted on shafts 100a and 100b is recessed behind the exterior surface of the door body corresponding to front housing 300a) and when in the concealing position (Fig. 4b depicts the handle concealing assembly 100 mounted on shafts 100a and 100b is recessed behind the exterior surface of the door body corresponding to front housing 300a) wherein, when the handle concealing assembly is in the revealing position, the open area opens laterally outward though the exterior surface (Figs. 3-4a).

	Regarding claim 19, Park further discloses rotating the handle concealing assembly from the concealing position to the revealing position in response to detecting a key (lines 230-33).

	Regarding claim 20, Park discloses all limitations of claim 1 as shown above. Park further discloses the aperture and the open area are circumferentially offset from each other when the handle concealing assembly is in the concealing position (Fig. 4b) such that the aperture (Fig. 4b, aperture formed by housing 300a) [is] circumferentially spaced a distance from the open area when the handle concealing assembly is in the concealing position (Fig. 4b depicts the open area 101 is rotated downward, according to the drawing’s orientation, and is circumferentially spaced from the aperture formed by housing 300a).

	Regarding claim 21, Park discloses all limitations of claim 1 as shown and further discloses the open area opens radially away from the axis (Fig. 2 shows the open area 101 opens away from the axis).

claim 24, Park discloses every limitation of claim 11 as shown above. Park further discloses receiving part of a hand of a user within the open area when the user is grasping the handle and the handle concealing assembly is in the revealing position (Fig. 4a depicts the revealing position; when a user grasps the handle, at least part of the user’s hand will necessarily be received in the open area 101). 

	Regarding claim 25, Park discloses a motor vehicle assembly (Fig. 1) comprising: a vehicle door 10 (Fig. 1) having an aperture (lines 179-80, front housing 300a coupled to door 10 has an open hole corresponding to an aperture in the door body 10 for mounting the housing 300a and 300b) and a door handle 200 (Fig. 2); and
	a handle concealing assembly 100 (Fig. 2) rotatable about an axis back and forth (lines 128-31)  between a concealing position that blocks access to the door handle (Fig. 4b) and a revealing position that permits access to the door handle (Fig. 4a), 
	when in the revealing position (Fig. 4a), a gap of the handle concealing assembly 101 (Fig. 3) is circumferentially aligned with the aperture (Fig. 3 depicts the gap 101 aligned with the aperture) such that a hand of a user has clearance to reach through the aperture and grasp the door handle (Fig. 3 shows a distance between the handle 200 and the edges of the open area 101; absent evidence to the contrary, in order for the handle taught by Park to be operable, the user necessarily has clearance to reach through the aperture and grasp the handle 200),
	when in the concealing position (Fig. 4b), the gap of the handle concealing assembly 101 (Fig. 4b) is circumferentially misaligned with the aperture to block access to the door handle (Fig. 4b depicts the gap 101 facing downward and the aperture facing upward (according to the orientation of the drawing), corresponding to being circumferentially misaligned; lines 238-39).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Korean Pat. No. 100572059, alone.

Regarding claim 7, Park discloses all limitations of claim 1 as shown. Park further discloses the handle concealing assembly has a gap to provide the open area (Fig. 2 depicts a gap in the perimeter of the concealing assembly 100 providing the open area 101) and the gap opens radially outward away (Fig. 2 shows the gap opens away from the axis). However, Park does not explicitly show an axial cross-section of the handle concealing assembly is oval with a gap to provide the open area.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the axial cross-section of the cylindrical handle concealing assembly disclosed by Park (line 177) to have an oval axial cross-section in order to follow the curvature of the door body panel. See also MPEP 2144.04(IV)(B); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (holding that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).	

Regarding claim 22, Park discloses all limitations of claim 7 as shown. Park further discloses the gap includes a floor (Fig. 2 depicts a floor formed by rear housing 300b) and a radially extending sidewalls (Fig. 2 depicts radially extending sidewalls formed by the front housing 300a and rear housing 300b joined by fastening ends 313).

	Regarding claim 23, Park discloses every limitation of claim 7 and further discloses an axial cross-section of the handle concealing assembly is circular (line 177: the housing forms a cylindrical shape, the drawings depict the handle concealing assembly having a corresponding shape; “cylindrical shape” includes shapes having a circular axial cross-section).


Claims 8, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Korean Pat. No. 100572059, in view of Louvel, U.S. Pat. No. 7108301.

claim 8, Park discloses every limitation of claim 1 as shown. However, Park is silent to a sensor assembly configured to detect a user.
Louvel teaches a sensor that detects the presence of a hand in front of the handle (Col. 1, lines 62-64, wherein a hand corresponds to a user).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Park to include a sensor assembly configured to detect a user as disclosed by Louvel, rather than require the user to insert a key in the key box to signal the motor to actuate the handle concealing assembly, in order to improve ease of use by automatically actuating the handle concealing assembly when a user approaches the door handle (Louvel Col. 5, lines 52-53, 58). See also In re Venner, 262 F.2d 91, 95 (CCPA 1958).

Regarding claim 10, Park discloses every limitation of claim 1, however Park is silent to a sensor assembly configured to authorize a user.
Louvel teaches a sensor assembly (Col. 5, lines 9-11) configured to authorize a user (Col. 6 line 67-Col. 7 line 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the key and key box disclosed by Park to include a sensor assembly configured to authorize a user as taught by Louvel in order to provide additional security by ensuring the door handle is revealed to an authorized user (Louvel, Col. 6 lines 34-42) without requiring the user to physically insert a key for authorization.

Regarding claim 18, Park discloses all limitations of claim 11, however Park does not disclose transitioning a door latch from a latched position to an unlatched position in response to detection of an authorized user.
(Col. 2, lines 59-67; Col. 5, line 65-Col. 6, line 5: authorized user detected operating the opening control).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door handle taught by Park to further transition a door latch from a latched position to an unlatched position in response to detection of an authorized user as taught by Louvel to improve security by ensuring the user is authorized to enter the vehicle (Louvel, Col. 6, lines 39-42).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Korean Pat. No. 100572059, in view of Van Wiemeersch, et al., U.S. Pub. No. 2015/0330112.

Regarding claim 9, Park discloses every limitation of claim 1 as shown. However, Park is silent to a sensor assembly disposed on an inwardly facing surface of the door handle. 
Van Wiemeersch also teaches a vehicle handle assembly. Van Wiemeersch teaches an electrical-type latch control, wherein a sensor assembly 36A-C (Fig. 4) is disposed on an inwardly facing surface of the door handle 12 (Fig. 4; [0021]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door handle coupled to a wire for driving a latch disclosed by Park to have a sensor assembly disposed on an inwardly facing surface of the door handle as taught by Van Wiemeersch in order to provide an electronic, powered latch (Van Wiemeersch, [0017]) and ensure the latch is only unlatched when a user is present and intends to unlatch the door (Van Wiemeersch, [0021]-[0022]). See also In re Venner, 262 F.2d 91, 95 (CCPA 1958).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Korean Pat. No. 100572059, in view of Salter, U.S. Pub. No. 2014/0069015.

	Regarding claim 17, Park discloses all limiatations of claim 11 as shown. However, Park is silent to transitioning a door latch from a latched position to an unlatched position in response to detecting a presence of a user. 
	Salter also teaches a known vehicle handle. Salter teaches transitioning a door latch from a latched position to an unlatched position in response to detecting a presence of a user ([0018]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to transition a door latch from a latched position to an unlatched position in response to detecting a presence of a user as taught by Salter rather than rely on actuating a wire coupled to the door handle as suggested by Park, to improve ease of use because user would not need to apply additional force to unlatch the door mechanically (Salter, [0018]: door is released in response to the user just gripping the handle).

Allowable Subject Matter
Claims 4 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 4 and 12-14.

claim 4, Park fails to disclose the door handle is a downwardly extending flange of the door body. The examiner can find no motivation to modify the door handle disclosed by Park without destroying the intended structure of the device taught by Park.

In regards to claim 13, Park fails to disclose the door handle is a portion of a door body. The examiner can find no motivation to modify the door handle disclosed by Park without destroying the intended structure of the device taught by Park.

In regards to claim 14, Park fails to disclose every limitation of claim 13 from which claim 14 depends.

	
Response to Arguments
Applicant’s arguments, filed April 20, 2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Applicant’s arguments with respect to the amendment to claim 18 have been fully considered and are persuasive.  The objection to claim 18 has been withdrawn. 

Applicant’s arguments with respect to the amendments made to the claims in view of 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 2, 5-7, and 12 under 35 U.S.C. 112(b) have been withdrawn. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manzhura et al., U.S. Pub. No. 2009/0079207 related to a handle concealing assembly capable of rotating back and forth to reveal and conceal the handle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463.  The examiner can normally be reached on Mon.-Fri. 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/EGB/Examiner, Art Unit 3675                                                                                                                                                                                                        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675